Affirmed and Memorandum Opinion filed January 5, 2006








Affirmed and Memorandum Opinion filed January 5, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00711-CR
NO. 14-05-00712-CR
____________
 
JAMES KIRK,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause Nos.
1010262, and 943,857
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of aggravated sexual assault of a
child (Cause
No. 1010262, No. 14-05-00711-CR
on appeal) and injury to a child (Cause No. 943, 857, No. 14-05-00712-CR on
appeal).  On June 24, 2005, the trial
court sentenced appellant to confinement for twenty years and five years,
respectively, in the Institutional Division of the Texas Department of Criminal
Justice; the sentences were ordered to run concurrently.  Appellant filed a notice of appeal in each
cause.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).